....
AO 2458 (Rev. 02/08/2019) Judg1nent in a Criminal Petty Case (Modified)                                                                    Pagel of 1   3
                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                                                                (For Offenses Con1mitted On or After Novemb.er 1., 1987)
                                v.

                 Gerson Alonzo Rivera-Grajeda                                   CaseNumber: 3:19-mj-21390


                                                                                Defendant's Att rney


REGISTRATION NO. 84200298
                                                                                                            MAR 2 2 2019
THE DEFENDANT:
 IZl pleaded guilty to count(s) -'l~o".:'f:...:C::::o~m~p~l:'.:'.m~·n'.':_t_ _ _ _ _ _ _ _ _~~rMEBN..l)JS:J~i'.Gi".e'A~~~l--
 D was found guilty to count( s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s): ·

Title & Section                    Nature of Offense                                                                Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                      1

 D The defendant has been found not guilty on count(s)
                                                                          -------------------
 0 Count(s)                                                                      dismissed on the motion of the United States.
                   -----------------~


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               ~ TIME SERVED                              D

  IZl   Assessment:$10WAIVED IZl Fine:WAIVED
  IEl   Court recommends USMS, ICE orDHS or other arresting agency return all property and all documents in
  the   defendant's possession at the time of arrest upon their deportation or removal.
   D    Court recommends defendant be deported/removed with relative,                         charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution,· costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Friday, March 22, 2019
                                                                              Date of Imposition of Sentence


 Received.
               DUSM
                   (£~
                   -::~                                                        ./It~
                                                                              HbNORABLE F. A. GOSSETT III
                                                                              UNITED STATES MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                           3:19-mj-21390
